Exhibit 10.1

FIRST AMENDMENT

THIS FIRST AMENDMENT (this “Amendment”) dated as of April ____, 2006 amends the
Credit Agreement (the “Credit Agreement”) dated as of December 21, 2005 among
MGE ENERGY, INC. (the “Borrower”), various financial institutions and JPMORGAN
CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”).  Unless
otherwise defined herein, terms defined in the Credit Agreement are used herein
as defined therein.

WHEREAS, the Borrower, the Lenders and the Administrative Agent have entered
into the Credit Agreement which provides for the Lenders to make financial
accommodations to the Borrower from time to time; and

WHEREAS, the parties hereto desire to amend the Credit Agreement as set forth
below.

NOW, THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties hereto agree as follows:

SECTION 1.

AMENDMENTS.  The following amendments shall be effective on (and subject to the
occurrence of) the Amendment Effective Date (as defined below):

(a)

Subsection 2.1.4 of the Credit Agreement is deleted in its entirety and the
following is inserted in its place:

“2.1.4.

[reserved].”

(b)

Subsection 8.2(iii) of the Credit Agreement is amended to read in its entirety
as follows:

“(iii) Extend the Facility Termination Date, increase the amount of the
Commitment of any Lender hereunder or permit the Borrower to assign its rights
under this Agreement.”

SECTION 2.

REPRESENTATIONS AND WARRANTIES.  The Borrower represents and warrants to the
Lenders that (a) each warranty set forth in Article V of the Credit Agreement
(other than Section 5.17, in view of the February 8, 2006 repeal of the Public
Utility Holding Company Act of 1935, as amended) is true and correct as if made
on the date hereof, (b) the execution and delivery by the Borrower of this
Amendment and the performance by the Borrower of its obligations under the
Credit Agreement as amended hereby (as so amended, the “Amended Credit
Agreement”) (i) are within the corporate powers of the Borrower, (ii) have been
duly authorized by all necessary corporate action, (iii) have received all
necessary governmental approval and (iv) do not and will not contravene or
conflict with any provision of law or of the charter or by-laws of the Borrower
or any indenture, loan agreement or other material contract, order or decree
which is binding upon the Borrower, and (c) this Amendment and the Amended
Credit Agreement are the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditor’s rights or by general
principles of equity limiting the availability of equitable remedies.

SECTION 3.

EFFECTIVENESS.  The amendments set forth in Section 1 shall become effective, as
of the day and year first above written, on the date (the “Amendment Effective
Date”) on which the Administrative Agent has received (by facsimile or
otherwise) counterparts of this Amendment executed by the Borrower and the
Lenders.

SECTION 4.

MISCELLANEOUS.

Section 4.1

Continuing Effectiveness, etc.  As herein amended, the Credit Agreement shall
remain in full force and effect and is hereby ratified and confirmed in all
respects.

Section 4.2

Counterparts.  This Amendment may be executed in any number of counterparts and
by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original but all such counterparts shall together
constitute one and the same Amendment.

Section 4.3

Governing Law.  This Amendment shall be a contract made under and governed by
the laws of the State of Wisconsin applicable to contracts made and to be
performed entirely within such State.

Section 4.4

Successors and Assigns.  This Amendment shall be binding upon the Company and
the Banks and their respective successors and assigns, and shall inure to the
benefit of the Company and the Banks and the successors and assigns of the
Banks.

Section 4.5

Expenses.  The Company agrees to pay the reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment.

[Signature Pages Follow]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.




MGE ENERGY, INC.




By: /s/ Jeffrey C. Newman____________________

Name:  Jeffrey C. Newman

Title:    Vice President and Treasurer




JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Issuer and as a Lender


By:

Name:

Title:

U.S. BANK NATIONAL ASSOCIATION

By:

Name:

Title:

MARSHALL & ILSLEY BANK

By:

Name:

Title:









